J-S06037-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    DONOVAN A. LEAMY                           :
                                               :
                       Appellant               :      No. 1140 EDA 2021

              Appeal from the PCRA Order Entered April 29, 2021
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0008236-2013,
                            CP-51-MC-0015188-2013

BEFORE: KUNSELMAN, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY KING, J.:                                   FILED MAY 18, 2022

        Appellant Donovan A. Leamy, appeals from the order entered in the

Philadelphia County Court of Common Pleas, dismissing his first petition filed

pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The PCRA court set forth the relevant facts and procedural history of

this case as follows.

          Tyree Gibbons…testified that on the afternoon of April 18,
          2013, he got into a fist fight with Appellant outside a corner
          store at the corner of Vernon Road and Fayette Street in the
          Mt. Airy section of Philadelphia after Appellant complained
          that Gibbons had been driving too fast. (N.T. Trial, 4/13/15,
          at 18-20). Gibbons recognized Appellant, who has a large
          tattoo in the middle of his forehead and by the sides of his
          eyes, as a member of a group called “Splash Life.” Gibbons
          told police that he often saw Appellant and other members
          of the group on the corner by his house. (Id. at 20). Police
          recovered a video from the corner store where the fight took
____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S06037-22


       place between Appellant and Gibbons. (N.T. Trial, 4/16/15,
       at 8-10). This video showed Appellant and Gibbons in a
       fight, with Gibbons getting the better of Appellant. (Id. at
       119). Gibbons also told the police that he heard Appellant
       tell co-defendant, Drevon Williams…, to go get the gun.
       (N.T. Trial, 4/13/15, at 31). However, Williams declined,
       saying, “No, that’s Ty, he’s cool.” (Id. at 32). Although
       Appellant claimed to have gotten over the fight once it
       ended, the evidence showed that Appellant was still
       tweeting about the fight on Twitter at 9:42 pm and 9:44 pm
       that night. (N.T. Trial, 4/16/15, at 140-141). One of the
       tweets contained numerous icons of fists and guns. (Id. at
       137-140).

       At approximately 9:00 pm that night, Gibbons picked up his
       cousin, Justin Tift…, who had just come to Philadelphia from
       North Carolina to visit his grandmother in the hospital. (N.T.
       Trial, 4/7/15, at 12-13). The two men stopped at a liquor
       store and then at Checker’s before going to another cousin,
       Deonte Barr’s…, house at 7900 Fayette Street. (Id. at 13).
       Tift testified that while at Checker’s, he saw Gibbons
       speaking to someone in a white Impala. (Id. at 15). Mr.
       Tift testified that they arrived at 7900 Fayette Street
       sometime after 10:00 pm. (Id. at 17).

       Approximately thirty minutes before the shooting, a truck
       pulled up next to Gibbon[’s] cousin, Barr, on the street.
       (N.T. Trial, 4/16/15, at 13). Appellant’s friend and co-
       defendant, Williams, hopped out of the vehicle and asked
       Barr who was at his house. (Id.) Barr responded that only
       his mom was home. (Id. at 19). Barr could see the handle
       of a gun in Williams’ waistband. (Id. at 17-19). Aware that
       a fight occurred earlier that day, Barr rushed home to warn
       his family. (Id. at 20, 22).

       Tift testified that Barr returned to the house close to 11:00
       pm and told them that “somebody grabbed him.” (N.T.
       Trial, 4/7/15, at 17-19). Tift said that he and Gibbons went
       outside to look around and noticed a white Impala. (Id. at
       17, 19). After about ten minutes, the Impala suddenly
       pulled off. (Id. at 20). About a minute later, Tift heard
       Gibbons say, “Run!” (Id. at 25). Gibbons made it safely
       back to the house, while Tift was shot ten times as he ran,
       falling in front of the steps of 7900 Fayette Street. (Id. at

                                   -2-
J-S06037-22


       25-26). Tift underwent several surgeries for his multiple
       gunshot wounds and was still undergoing rehabilitation at
       the time of the trial. (Id. at 27-31). The shooting left his
       right leg paralyzed. (Id. at 29). Tift testified that he is in
       constant pain in his right foot and knee. (Id. at 31).

       Although Tift did not see who shot him, Gibbons told police
       that two males walked up on them and started shooting.
       (N.T. Trial, 4/13/15, at 16). Gibbons described one of the
       shooters as tall, thin build, dark skin with tattoos on his face.
       (Id. at 19, 21). Even though both shooters wore masks, he
       could see the distinct facial tattoos of Appellant. (Id. at 18,
       31). Gibbons identified Appellant as the shooter and the
       same male that he engaged in a fist fight with earlier that
       day. (Id. at 31).

       Appellant denied participation in the shooting and presented
       several alibi witnesses in his defense. One of the witnesses,
       Joan Seech, testified that she had known Appellant for many
       years. (Id. at 70). Ms. Seech testified that she was in her
       bedroom when she heard the gunshots. (Id. at 72).
       Initially, she testified that, after hearing the gunshots, she
       immediately went to her children’s bedroom but did not see
       Appellant there. (Id. at 73). She testified that her children
       told her that Appellant had gone to see what had happened.
       (Id.) Ms. Seech later changed her testimony to say that
       Appellant was still in her home at the time of the shooting.
       (Id. at 83-90).

       Sabrina Gray, Ms. Seech’s daughter, claimed that Appellant
       was at her home all day, that he never left, and that he was
       with her in her room when the gunshots occurred. (Id. at
       86-87). However, Ms. Gray was unable to explain how
       Appellant could have been at her home all day when a video
       showed him in a fight outside the corner store earlier that
       day. (Id. at 92-93).

       Gerald Scott, who was present at the fist fight earlier in the
       day, testified that he was in Sabrina Gray’s room with
       Appellant when they heard gunshots. (Id. at 98). Mr. Scott
       testified that he left with Appellant to see what had
       happened and was arrested. (Id. at 99). Mr. Scott refused
       to sign his statement to police. (Id. at 110-112).


                                     -3-
J-S06037-22


(PCRA Court Opinion, 7/14/21, at 3-6) (record citation formatting altered;

footnote omitted).

      After a three-day non-jury trial, the court convicted Appellant on April

16, 2015, of two counts each of attempted murder, aggravated assault,

conspiracy to commit aggravated assault, simple assault, and recklessly

endangering another person, and one count each of firearms not to be carried

without a license, carrying firearms in public, and possession of an instrument

of crime. On July 23, 2015, the court sentenced Appellant to an aggregate

term of 12 to 27 years of imprisonment. Appellant filed a timely notice of

appeal, and this Court affirmed his judgment of sentence on May 15, 2017.

See Commonwealth v. Leamy,              170   A.3d   1218   (Pa.Super.   2017)

(unpublished memorandum). Appellant did not file a petition for allowance of

appeal.

      On February 16, 2018, Appellant filed a timely pro se PCRA petition.

The court appointed counsel, who filed an amended PCRA petition on

December 2, 2020. The court conducted an evidentiary hearing on April 29,

2021, after which it dismissed Appellant’s petition. Appellant timely filed a

notice of appeal on Tuesday, June 1, 2021, which was the day after the

Memorial Day court holiday.    On June 3, 2021, the court issued an order

directing Appellant to file a Pa.R.A.P. 1925(b) statement. Appellant did not




                                     -4-
J-S06037-22


comply with the order.2

       Appellant raises one issue for our review:

          Did the [PCRA] court err in dismissing [Appellant’s] PCRA
          Petition after a hearing, where appellate counsel did not
          discover or raise on appeal an error of fact in the trial court’s
          opinion, which the court relied on in part in reaching its
          finding of guilt?

(Appellant’s Brief at 2) (footnote omitted).

       Preliminarily, we must discern whether Appellant waived this issue by

failing to file a court-ordered Rule 1925(b) statement. “The complete failure

to file the [Rule] 1925 concise statement is per se ineffectiveness because it

is without reasonable basis designed to effectuate the client’s interest and

waives all issues on appeal.” Commonwealth v. Burton, 973 A.2d 428, 432

(Pa.Super. 2009). However, “this Court may decide the appeal on the merits

if the trial court had adequate opportunity to prepare an opinion addressing

the issues being raised on appeal.”              Id. at 433.   See also Pa.R.A.P.

1925(c)(3).

       Here, in its opinion, the PCRA court discusses the issue raised by

Appellant in his PCRA petition, which encompasses the issue he has raised on

appeal.    (See PCRA Court Opinion at 9-13).           Accordingly, this Court may




____________________________________________


2 In his brief, Appellant’s counsel admits that he “failed to put the current
appeal on his schedule and failed to file a 1925(b) Statement of Matters
Complained of on Appeal.” (Appellant’s Brief at 2 n.1).

                                           -5-
J-S06037-22


decide the appeal on the merits.3

       Appellant argues that appellate counsel was ineffective on direct appeal

where counsel failed to discover an error made by the trial court in its

recitation of the facts stated in the court’s Rule 1925(a) opinion that preceded

Appellant’s    direct    appeal.       Appellant   asserts   that   the   trial   court

misapprehended the evidence presented when it described the vehicle that

approached Barr prior to the shooting as a white Impala rather than a black

truck. Appellant insists that both the trial court and this Court relied on that

misstatement as circumstantial evidence of Appellant’s identity as the shooter.

Given this error, Appellant claims appellate counsel was ineffective in failing

to file a petition for allowance of appeal with the Supreme Court. Appellant

avers that he asked appellate counsel to file a petition for allowance of appeal

on his behalf, but counsel declined to do so. Appellant concludes appellate

counsel rendered ineffective assistance, and this Court must reverse the order

denying PCRA relief. We disagree.

       Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court’s determination



____________________________________________


3 The Commonwealth argues that Appellant also waived his claim on appeal
by failing to ensure that the certified record contained a copy of the notes of
testimony from the PCRA evidentiary hearing. (See Commonwealth’s Brief at
6). Although the Commonwealth is correct that a copy of the hearing
transcript was not included in the certified record, the hearing was transcribed,
and we were able to make an informal inquiry and obtain the notes of
testimony. Thus, we decline to find waiver on this ground.

                                           -6-
J-S06037-22


and whether its decision is free of legal error. Commonwealth v. Conway,

14 A.3d 101 (Pa.Super. 2011), appeal denied, 612 Pa. 687, 29 A.3d 795

(2011). This Court grants great deference to the findings of the PCRA court if

the record contains any support for those findings. Commonwealth v. Boyd,

923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932 A.2d 74

(2007). We give no such deference, however, to the court’s legal conclusions.

Commonwealth v. Ford, 44 A.3d 1190 (Pa.Super. 2012).

      This Court has explained:

         [I]n presenting a PCRA claim of ineffective assistance of
         counsel for failing to file a requested petition for allowance
         of appeal, an appellant need not show that the petition
         would likely have been granted, but merely that the appeal
         was requested and counsel failed to act.                  [See
         Commonwealth v. Liebel, 573 Pa. 375, 383-384, 825
         A.2d 630, 635 (2003)]. In these situations, the Supreme
         Court has effectively held that the prejudice prong of the
         test for ineffective assistance has been established per se.
         See id.

         On the other hand, “[b]efore a court will find ineffectiveness
         of counsel for failing to file a direct appeal, the defendant
         must prove that he requested an appeal and that counsel
         disregarded that request.” Commonwealth v. Knighten,
         742 A.2d 679, 682 (Pa.Super. 1999)[, appeal denied, 563
         Pa. 659, 759 A.2d 383 (2000)]. Clearly, if a request to file
         a direct appeal is necessary to sustain an ineffectiveness
         claim based upon the failure to file a direct appeal, then such
         a request is also necessary where the alleged
         ineffectiveness is the failure to file a petition for allowance
         of appeal. Cf. Commonwealth v. Cooke, 852 A.2d 340,
         344 (Pa.Super. 2004) and Commonwealth v. Gadsden,
         832 A.2d 1082, 1088 (Pa.Super. 2003)[, appeal denied, 578
         Pa. 162, 850 A.2d 611 (2004)] (directing PCRA court upon
         remand to determine whether appellant requested that
         petition for allowance of appeal be filed).


                                      -7-
J-S06037-22


Commonwealth v. Bath, 907 A.2d 619, 622 (Pa.Super. 2006), appeal

denied, 591 Pa. 695, 918 A.2d 741 (2007).

        Where no request has been made, an appellant must
        establish that a duty to consult was owed. Under Roe and
        Touw, an appellant may establish a duty to consult by
        indicating issues that had any potential merit for further
        review. See Roe [v. Flores-Ortega, 528 U.S. 470, 480,
        120 S.Ct. 1029, 1036, 145 L.Ed.2d 985 (2000);
        Commonwealth v. Touw, 781 A.2d 1250, 1254
        (Pa.Super. 2001)]. This does not require appellant to
        demonstrate that the Supreme Court would likely grant
        review to a petition for allowance of appeal, but only that
        appellant must show that any issue rises above frivolity.

Bath, supra at 623-24 (emphasis added).

     Instantly, at the PCRA hearing, appellate counsel testified that he did

not remember receiving a phone call or letter from Appellant asking him to

file a petition for allowance of appeal on Appellant’s behalf; if counsel had

received such a request, counsel stated he would have honored it. (See N.T.

PCRA Hearing, 4/29/21, at 24). Appellate counsel further explained that if he

had known about the alleged “mistaken fact” cited by Appellant when advising

Appellant not to file a petition for allowance of appeal, he “probably would

have given him the same advice because [he did not] think the Superior Court

actually relied on what we’re talking about…in making its decision.” (Id.)

     In its opinion denying relief, the PCRA court explained that after

evaluating testimony from Appellant and appellate counsel at the hearing, it

did not find Appellant’s testimony credible concerning Appellant’s alleged

request that counsel file a petition for allowance of appeal on Appellant’s


                                    -8-
J-S06037-22


behalf. (See PCRA Court Opinion at 9). Further, the PCRA court explained:

         The Superior Court relied on the copious amount of evidence
         that established Appellant’s guilt. Any mistake regarding
         what type of vehicle Drevon Williams exited when he
         approached Deonte Barr was insignificant considering the
         amount of compelling evidence of Appellant’s guilt…. The
         Superior Court’s analysis was based on the record, not the
         trial court’s written opinion. Appellant cannot show that the
         misidentification of a vehicle in the trial court’s opinion
         prejudiced him and that the result of the direct appeal would
         have been different had appellate counsel pointed out the
         error….

(Id. at 13).

      Our review of the record supports the court’s determination that

Appellant did not demonstrate that he requested counsel to file a petition for

allowance of appeal on his behalf, and that counsel disregarded that request.

Therefore, Appellant cannot establish per se ineffectiveness.      See Bath,

supra. Furthermore, regarding whether counsel had a duty to consult with

Appellant about filing a petition for allowance of appeal, Appellant cannot

establish that his issue “rises above frivolity” because, as discussed by the

PCRA court, the mistaken fact on which Appellant relies was so insignificant

considering the amount of compelling evidence of Appellant’s guilt. See id.

Accordingly, we affirm the order denying Appellant’s PCRA petition.

      Order affirmed.




                                     -9-
J-S06037-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/2022




                          - 10 -